


110 HR 7040 IH: Protecting Voters in Foreclosure Act of

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7040
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Kucinich (for
			 himself, Ms. Eddie Bernice Johnson of
			 Texas, Mr. McGovern,
			 Ms. Lee, Mrs. Christensen, Mr. Grijalva, and Mr. Gonzalez) introduced the following bill;
			 which was referred to the Committee on
			 House Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to ensure that
		  individuals who reside in a jurisdiction in a residence subject to foreclosure
		  proceedings may continue to vote in elections for Federal office held in the
		  jurisdiction, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Protecting Voters in Foreclosure Act of
			 2008.
		2.Rights of
			 Individuals Residing in Property Subject to Foreclosure Proceedings to Continue
			 Voting in Jurisdiction
			(a)In
			 GeneralSubtitle A of title
			 III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended
			 by inserting after section 303 the following new section:
				
					303A.Rights of
				Individuals Residing in Property Subject to Foreclosure Proceedings to Continue
				Voting in Jurisdiction
						(a)Protections for
				Individuals Affected by Foreclosure
							(1)In
				generalWith respect to any jurisdiction in which an election for
				Federal office is held, an individual who resides in a household which is
				located in the jurisdiction and which is subject to foreclosure proceedings at
				the time of election, or who resided in a household which was located in the
				jurisdiction and which was subject to such proceedings at any time during the
				3-year period ending on the date of the election, shall be considered to reside
				in the jurisdiction for purposes of determining the individual’s eligibility to
				vote in the election in the jurisdiction and shall be permitted to cast a
				nonprovisional ballot in the election.
							(2)Exception for
				individuals registered in different jurisdictionParagraph (1)
				does not apply with respect to an individual in a jurisdiction who is
				registered to vote in the election involved in a different jurisdiction.
							(b)Period of
				ApplicabilityThis section shall apply with respect to the
				regularly scheduled general election for Federal office held in November
				2008.
						.
			(b)Conforming
			 Amendment Relating to EnforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and 303A.
			(c)Clerical
			 AmendmentThe table of contents of the Help America Vote Act of
			 2002 is amended by inserting after the item relating to section 303 the
			 following new item:
				
					
						Sec. 303A. Rights of individuals residing
				in property subject to foreclosure proceedings to continue voting in
				jurisdiction.
					
					.
			
